Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1, 2, 11-12, 14-15 in the reply filed is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 11-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over STAINER (CN 106809217 A, hereinafter ”STAINER”)(IDS), in view of Fofi et al. ("A comparative survey on invisible structured light," Proc. SPIE 5303, Machine Vision Applications in Industrial Inspection XII, (3 May 2004); doi: 10.1117/12.525369, hereinafter ”Fofi”), further in view of Matthies et al. (“Fast Optical Hazard Detection for Planetary Rovers using Multiple Spot Laser Triangulation”, Proceedings of the 1997 IEEE International Conference on Robotics and Automation Albuquerque, New Mexico - April 1997, hereinafter ”Matthies”)
Regarding claim 1, STAINER discloses an road surface monitoring system, comprising: a camera, and an image processor connected with the camera, finally achieving purpose of monitoring the road surface and automatic driving (para. 13 a second aspect of the invention relates to a comprising the above-mentioned surrounding object detection system of the vehicle. the automatic drive control system may be a vehicle or driving assistance system of the vehicle, the surrounding object can be detected by the surrounding object information is sent to the automatic drive control system or driving assistance system. According to a preferred embodiment, the detection device can be rotatably mounted on the bottom of the vehicle, to detect the surrounding area of the vehicle in each direction. Alternatively, also can be provided with multiple detecting devices at different positions of the vehicle bottom, which are respectively used for detecting a surrounding area of the vehicle in different directions, for such a configuration, each detection device configured to be rotatable).
	It is noted that STAINER is silent about an infrared spotlight assembly, wherein the infrared spotlight assembly is configured to emit alternate bright and dark infrared stripes, the camera is configured to capture a mode of real-time infrared stripes on a road surface, the image processor is configured to calculate a mode of stripes on the road surface captured by the camera, so as to obtain road surface or obstacle information and calculate a condition of the road surface, which are fed back to an automatic driving system of an automobile in real time as claimed.
However, FOFI discloses the road surface monitoring system is an infrared-based road surface monitoring system (as cited below, infrared structured light); an infrared spotlight (Fig. 5, light source, i.e. ir spotlight) assembly (Fig. 5, infrared structured light), wherein the infrared spotlight assembly is configured to emit alternate bright and dark infrared stripes (Fig. 2, i.e. parallel lines).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of STAINER by adding FOFI's teaching so as to have benefit of improving or maximizing the visibility of the pattern.
It is noted that STAINER/FOFI is silent about the camera is configured to capture a mode of real-time infrared stripes on a road surface, the image processor is configured to calculate a mode of stripes on the road surface captured by the camera as claimed.
 However, MATTHIES discloses the camera is configured to capture a mode of real-time infrared stripes on a road surface, the image processor is configured to calculate a mode of stripes on the road 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of STAINER and FOFI in combination by adding MATTHIES's teaching so as to have benefit of having reduction in image gathering or processing time provides for faster rover motion.

Regarding claim 2, STAINER/FOFI/MATTHIES, for the same motivation of combination, further discloses the infrared-based road surface monitoring system according to claim 1, wherein the infrared spotlight assembly comprises: a lens (FOFI, i.e. Fig. 1, light with lens), a blocking structure (FOFI, i.e. the stripe generator inside the light source of Fig. 1), a reflecting mirror (FOFI, Fig. 1, e.g. mirror), and an infrared light source (FOFI, Fig. 1, light source); the infrared light source and the blocking structure are respectively mounted at two ends of the reflecting mirror (FOFI, so for generating the slit, i.e. the single dot of the laser is hitting a mirror, then exit by a blocking structure, as shown in Fig. 1 II as single slit), and the lens is mounted at one side of the blocking structure (FOFI, i.e. blocking structure is on the light source) and provided as being away from the infrared light source (FOFI, so after one created a stripe, then it exist by a lens); and the infrared light source is configured to emit infrared rays, which is reflected by the reflecting mirror (FOFI, Fig. 1), and the infrared rays pass through the blocking structure to form a light pattern with alternate bright and dark stripes (FOFI, i.e. Fig. 1, stripe patterns), and the infrared rays are transmitted through the lens onto a front road surface to form a light pattern with zebra stripes (FOFI, Fig. 1 stripe patterns).



Regarding claim 12, STAINER/FOFI/MATTHIES, for the same motivation of combination, further discloses the infrared-based road surface monitoring system according to claim 11, wherein infrared rays from a vehicle lamp at one side are converted by the blocking structure into horizontal stripes, infrared rays from a vehicle lamp at the other side are converted by the blocking structure into vertical stripes, and a picture is taken by the camera; alternatively, infrared rays from the vehicle lamps at two sides are configured to start to simultaneously present the horizontal stripes and the vertical stripes, and a picture is taken by the camera; alternatively, the infrared rays from the vehicle lamps at two sides are configured to start to present the horizontal stripes and the vertical stripes intermittently at a certain frequency, and a picture is taken by the camera (such technique using different stripes is shown in FOFI, as cited above, see also US 20190145891 A1 [0212] Though a preferred embodiment is one in which the structured illumination beam is a structured light stripe that is vertical (or radial) and is scanned horizontally across a site, as this is well-matched to the sensor scanning mechanisms described herein, it is also possible to rotate this scanning pattern by 90° in order to use a projected horizontal stripe that is swept vertically (or radially) across a site. Indeed, a narrow beam may be scanned in any possible direction across a scene, as long as the sensor scan is synchronized to rapidly scan along the projected beam and slowly scan together with the beam across the scene).




Regarding claim 15, STAINER/FOFI/MATTHIES, for the same motivation of combination, discloses an automobile, comprising the infrared-based road surface monitoring system according to claim 1; or the automobile using the infrared-based road surface monitoring method according to claim 14 (see rejection of claim 1/14).

Conclusion

JP 2012183863 
    PNG
    media_image1.png
    245
    598
    media_image1.png
    Greyscale


US 5040116 A (12) In general, it has been determined that the width of the projected planar beam, or radiation stripe pattern, is preferably broad enough to span the path in front of the robot, but simple enough to afford unambiguous interpretation. Thus, a single radiation stripe is preferred for a single image capture, although several stripes may be flashed in succession. For example, two horizontal radiation stripes projected alternately and viewed in consecutive images, which project at approximately ankle level and chair seat level, have been found to be useful for indoor navigation to detect low and medium height obstacles within the environment. If there are no obstacles at these levels to reflect the radiation stripes the image viewed by the camera 12 is substantially blank. Thus a very simple "no image" condition can be readily detected without significant signal processing, allowing the robot to proceed at top speed.
US 20210072020 A1 [0056] According to FIG. 7, the glass element 22 has a surface that is cut in a way that an emitted primary laser beam 35 is reflected by the mirror element 23 embedded in the glass element 22 and is shaped in such a way that it emerges from the drum 20 with a cross-shaped structure. The laser beams 8 formed this way hit the ground 38, where the lattice-shaped structure becomes visible. The grid consists of the horizontal transverse lines 28, as well as the longitudinal lines 37 crossing the transverse lines 28.

US 20180276844 A1 [0044] The laser 32 is a semiconductor laser diode that emits pulsed laser light. The light from the laser 32 is condensed and radiated by the projection optical system 31 that has a scanning system. In the embodiment, a semiconductor laser is used, but the present invention is not particularly limited. Any of various lasers can be used as long as user light with good directivity and convergence can be obtained. However, laser light with an infrared wavelength band is preferably used in consideration of safety. The projection control unit 33 controls emission of the laser light by the laser 32. The projection control unit 33 generates a signal for causing the laser 32 to emit light, for example, a pulsed driving signal, and outputs the signal to the laser 32 and the ranging calculation unit 36. A scanning optical system included in the projection optical system 31 scans the laser light emitted from the laser 32 at a predetermined period in the horizontal direction. The scanning optical system has a configuration in which a polygon mirror, a galvanometer mirror, or the like is used. If driving assist of an automobile is a purpose, a laser scanner that has a structure in which a plurality of polygon mirrors are stacked in the vertical direction and a plurality of pieces of laser light arranged in the vertical direction are scanned horizontally is used.
[0031] Each mask of mask array 204 preferably produces a structured light pattern (e.g. horizontal or vertical stripes). As an optional, non-limiting example, in one embodiment of the invention, mask array 204 comprises a plurality of amplitude masks. An amplitude mask is combination of transparent material (e.g. glass or plastic) and partially transparent or fully non-transparent material (e.g. metal coating) that when illuminated by a light beam, such as laser beam 104, partially or fully blocks the light at partially or fully transparent regions of the mask and passes the light at transparent 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701. The examiner can normally be reached Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/Primary Examiner, Art Unit 2485